Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	It would be of great assistance to the office if all incoming papers pertaining to a filed application carried the following items: 
i.	Application number (checked for accuracy, including series code and serial no.).
ii.	Group art unit number (copied from most recent Office communication).
iii.	Filing date.
iv.	Name of the examiner who prepared the most recent Office action.
v.	Title of invention.
vi.	Confirmation number (See MPEP § 503).

3.	The Examiner has pointed out particular references contained in the prior art of record within the body of this action for the convenience of the Applicant.  Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages, paragraph and figures may apply. Applicant, in preparing the response, should consider fully the entire reference as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.
Claim interpretation
4.	When multiple limitations are connected with “OR”, one of the limitations does have any patentable weight since both of the limitations are optional. 




Double Patenting

5. 	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
Claims 1, 18 & 19 of instant application are non-provisionally rejected on the ground nonstatutory obviousness-type double patenting as being unpatentable over claims 1, 16 & 17 of application No. 16/702 452 (Pub No. US 2020/0234076). Although the conflicting claims are not identical, they are not patentable distinct from each other because both the claims of the instant application and the claims of the copending application are almost the same in scope. Omission of an element and its function in a combination is an obvious expedient if the remaining elements perform the same function as before. In re KARLSON (CCPA) 136 USPQ 184 (1963).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
Claims are not identical, however, the scope of the invention are the same. 
Instant Application
Application (16/702 452)
Claim 1: An image candidate determination apparatus comprising: a processor configured to receive a plurality of images and group one or more images in which the same person is included as grouped images,

 and determine at least one extraction image candidate or at least one non-extraction image candidate from the grouped images, 

on the basis of a total image evaluation value and a limit value of an extraction number of images in which the same person is included.  

Claim 1: An image candidate determination apparatus comprising: an image grouping device that receives a plurality of images and groups one or more images in which the same person is included;

 and an image candidate determination device 
that determines an extraction image candidate or a non-extraction image candidate from the images grouped by the image grouping device, 

on the basis of a total image evaluation value and a limit value of the number of extraction 
images in which the same person is included. 






Claim Rejection- 35 USC § 102

6.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, 9-11 & 14-19 are rejected under 35 USC 102 as being clearly anticipated by Miyazaki (Pub No. US 20150294137).
Regarding claim 1, Miyazaki discloses an image candidate determination apparatus comprising: a processor configured to receive a plurality of images and group one or more images in which the same person is included as grouped images (Abstract & Para. 9: Processor receives multiple images group have same person of interest), and determine at least one extraction image candidate or at least one non-extraction image candidate from the grouped images (Para. 273 & Para. 245: Extracting an image group from among the multiple captured images), on the basis of a total image evaluation value and a limit value of an extraction number of images in which the same person is included (Para. 276 & Para. 278-279: image evaluation and extract image on the basis of the degree of appearance) & (Para. 308).
Regarding claim 2, Miyazaki remains as applied above and continue to discloses the processor is configured to display the extraction image candidate or the non-extraction image candidate on a display screen (Para. 263: display the extraction image) & (Fig. 24).  

Regarding claim 3, Miyazaki discloses the total image evaluation value is calculated on the basis of a person image evaluation value calculated for each person who appears in the images (Para. 253: Image evaluation unit 2106 that evaluates captured image groups extracted from among the multiple captured images, on the basis of a degree of appearance of each person of interest recognized by the person recognition unit 2104). 
Regarding claim 4, Miyazaki discloses the total image evaluation value is calculated on the basis of a person image evaluation value calculated for each person who appears in the  (Para. 253: Image evaluation on the basis of a degree of appearance of each person of interest).  
 Regarding claim 9, Miyazaki discloses the processor is configured to display a number of images for each person included in the extraction image candidate or the non-extraction image candidate on the display screen (Para. 263: display the extraction image) & (Fig. 24).  
 Regarding claim 10, Miyazaki discloses the processor is configured to determine at least one extraction image or at least one non-extraction image from the extraction image candidate displayed on the display screen (Para. 263: display the extraction image) & (Fig. 24).  (Note: Limitation after “or” is optional; therefore, no patentable weight is given).
 Regarding claim 11, Miyazaki discloses 42 a display that notifies the number of the at least one extraction image or the number of the at least one non-extraction image , for each person included in the images (Para. 263: display the extraction image) & (Fig. 24).
 Regarding claim 14, Miyazaki discloses the processor is configured to regard non-same person as the same person for adults, and group the one or more images in which the same person is included (Para. 274 & 276: Person of interest). 
Regarding claim 15, Miyazaki discloses the processor is configured to calculate a lower person image evaluation value as the number of persons included in an image is larger (Para. 276 & Para. 278-279: degree of appearance of the person of interest- number of persons).
42Regarding claim 16, Miyazaki discloses the processor is configured to determine, on the basis of the total image evaluation value and the limit value of the extraction number of images in which the same person is included, the extraction image candidate or the non-extraction image candidate from the grouped images so that an extraction number of images in which the same (Para. 276 & Para. 278-279: image evaluation and extract image on the basis of the degree of appearance-appearance limit) & (Para. 308).
42Regarding claim 17, Miyazaki discloses the processor is configured to detect a person for which the number of the same person included in the grouped images is equal to or smaller than a threshold value as a detected person, and perform an imaging instruction of the detected person (Para. 276 & Para. 278-279: Same person included in the grouped images degree of appearance. Extract image based on the instructions). 
Regarding claim 18, Miyazaki discloses an image candidate determination method comprising: receiving a plurality of images and grouping one or more images in which the same person is included as grouped images (Abstract & Para. 9: Processor receives multiple images group have same person of interest), and determining at least one extraction image candidate or at least one non-extraction image candidate from the grouped images (Para. 273 & Para. 245: Extracting an image group from among the multiple captured images), on the basis of a total image evaluation value and a limit value of an extraction number of images in which the same person is included (Para. 276 & Para. 278-279: image evaluation and extract image on the basis of the degree of appearance) & (Para. 308).
Regarding claim 19, Miyazaki discloses a non-transitoiy computer-readable recording medium storing a program for controlling a computer of an image candidate determination apparatus to execute: receiving a plurality of images and grouping one or more images in which the same person is included as grouped images (Abstract & Para. 9: Processor receives multiple images group have same person of interest), and determining at least one extraction image candidate or at least one non-extraction image candidate from the grouped images (Para. 273 & Para. 245: Extracting an image group from among the multiple captured images), on (Para. 276 & Para. 278-279: image evaluation and extract image on the basis of the degree of appearance) & (Para. 308).



Claim Rejection- 35 USC § 103
7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 5, 6, 12 & 13 are rejected under 35 U.S.C. 103 as being unpatentable over Miyazaki (Pub No. US 20150294137) and further in view of Hori (Pub No. 20180164964). 
Regarding claim 5, Miyazaki discloses the person image evaluation value is calculated on the basis of an evaluation value relating to at least a face (Para. 272 & 303: Face recognition), and determine the extraction image candidate or the non-extraction image candidate from the grouped images, on the basis of the total image evaluation value and the limit value of the extraction number of images in which the same person is included (Para. 276 & Para. 278-279: image evaluation and extract image on the basis of the degree of appearance) & (Para. 308).
Miyazaki is silent regarding the processor is configured to extract a face image portion from each of a plurality of images, group the face image portions for each face image portion of the same person as the grouped images.
extract a face image from each of a plurality of images & Face image for the same person). 
At the time of filling, it would have been obvious to use image extraction system from a group image to replace an image based on user desired. 
Regarding claim 6, Miyazaki discloses determine the extraction image candidate or the non-extraction image candidate from the grouped images, on the basis of the total image evaluation value and the limit value of the extraction number of images in which the same person is included (Para. 276 & Para. 278-279: image evaluation and extract image on the basis of the degree of appearance) & (Para. 308).
Miyazaki is silent regarding the person image evaluation value is calculated on the basis of an evaluation value relating to at least a face, wherein the processor is configured to extract a face image portion from each of a plurality of images as the grouped images, group the face image portions for each face image portion of the same person.
In a similar field of endeavor, Hori discloses the person image evaluation value is calculated on the basis of an evaluation value relating to at least a face, wherein the processor is configured to extract a face image portion from each of a plurality of images as the grouped images, group the face image portions for each face image portion of the same person (Para. 81-82: extract a face image from each of a plurality of images & Face image for the same person). 
At the time of filling, it would have been obvious to use image extraction system from a group image to replace an image based on user desired. 
Regarding claim 12, Miyazaki is silent regarding the image candidate determination apparatus further comprises: a display that updates and notifies the number of at least one extraction image or the number of at least one non-extraction image for each person included in the images in accordance with the determination of the extraction images or the non-extraction images.
Hori discloses the image candidate determination apparatus further comprises: a display that updates and notifies the number of at least one extraction image or the number of at least one non-extraction image for each person included in the images in accordance with the determination of the extraction images or the non-extraction images (Para. 54 & 57: Display updates and notifies the number of at least one extraction image) & (Fig. 3). 
At the time of filling, it would have been obvious to use image display system to display necessary image information. 

Regarding claim 13, Miyazaki is silent regarding the processor is configured to exclude, in a case where an extraction number of images in which a specific person is included deviates from a limit value as one extraction image candidate becomes an extraction image, the one extraction image candidate from the non-extraction image candidate or the extraction image candidate.  
Hori discloses the processor is configured to exclude, in a case where an extraction number of images in which a specific person is included deviates from a limit value as one extraction image candidate becomes an extraction image, the one extraction image candidate from the non-extraction image candidate or the extraction image candidate (Para. 211: candidate images excluding the images that were previously selected & Para. 215: Extraction conditions).  
At the time of filling, it would have been obvious to use image extraction information to extract target image based on the user criteria. 

Claims 7 & 8 are rejected under 35 U.S.C. 103 as being unpatentable over Miyazaki (Pub No. US 20150294137) and further in view of Sakai (Pub No. 2012/0013764). 
Regarding claim 7, Miyazaki is silent regarding the processor is configured to correct the person image evaluation value using a correction coefficient for setting the person image evaluation value to be larger as the number of images in which the same person is included is smaller.  
Sakai discloses the processor is configured to correct the person image evaluation value using a correction coefficient for setting the person image evaluation value to be larger as the number of images in which the same person is included is smaller (Para. 133: using a correction coefficient for setting the person image evaluation value to be larger) & (Para. 55).  
At the time of filling, it would have been obvious to use image correcting coefficient to correct the target image for desire image outcome.

Regarding claim 8, Miyazaki is silent regarding the processor is configured to correct the person image evaluation value using a correction coefficient for setting the person image evaluation value to be larger as the number of images in which the same person is included is smaller.  
Sakai discloses the processor is configured to correct the person image evaluation value (Para. 133: using a correction coefficient for setting the person image evaluation value to be larger) & (Para. 55).  
At the time of filling, it would have been obvious to use image correcting coefficient to correct the target image for desire image outcome.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MD K TALUKDER whose telephone number is (571)270-3222.  The examiner can normally be reached on 10 am to 6 pm..
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wesley Kim can be reached on 571-272-7867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.